 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the Respondents' action in successfully invoking Foreman Adams'union obligation to refuse to let the employees under his supervisionwork on millwork made by employers not under contract with theUnited Brotherhood of CarpentersOn July 9, 1959, the Court of Appeals for the District of Columbia,remanded this case to the Board for further supplementary proceed-ings or dismissal of the complaint, as the Board should determine 2The court was of the opinion that the evidence upon which the Boardrelied was insufficient to support the Board's conclusion that Respond-ent's business agent had utilized Miller's foreman, Adams, as a mediumof transmission for the purpose of instructing the employees of Miller,the secondary employer, not to install cabinets manufactured by theDel-Mar Cabinet CompanyThe court accordingly remanded thecase to the Board for dismissal of the complaint or, in the alternative,for the presentation of additional evidence to sustain the Board'sconclusionThe Board has reexamined the entire record in thiscaseand findsno additional evidence upon which a violation of the Act can beimputed to the RespondentAccordingly, the Board accepts thecourt's remand solely as the law of this case and will therefore dismissthe complaint[The Board dismissed the complaint ]MEMBERS RODGERS and JENKINS took no part in the consideration ofthe above Supplemental Decision and Amended Order on Remand2 274 F 2d 564The Kendall Company, Bethune PlantandTextile"WorkersUnion of America,AFL-CIO.Case No 11-CA-1018Febru-ary 8, 1960DECISION AND ORDEROn August 26, 1959, Trial Examiner A Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent filedexceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committedThe rulings are126 NLRB No 65. THE KENDALL COMPANY, BETHUNE PLANT503hereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications.1.The Trial Examiner found, and we agree, that Respondentviolated Section 8(a) (1) of the Act by the following conduct: (a)Supervisor Roland's interrogation of Paul Watkins on December 6and request that Watkins inform him concerning union meetings; (b)Plant Engineer Yarborough's efforts to ascertain by surveillance theidentities of the employees who attended the union meeting at E. K.Huckabee's cabin on the night of December 6, 1957; (c) ForemanAppellof's interrogation of PaulWatkins and Paul Huckabee onDecember 7; and (d) Foreman Appellof's interrogation of R. C.Gainey on December 9.However, we disagree with the Trial Examiner's finding that Re-spondent violated Section 8 (a) (1) of the Act by the alleged attemptsof Barney Hendricks, another individual employed by Respondent, toascertain by surveillance the identities of the employees attendingthe meeting at E. K. Huckabee's cabin on the night of December 6.The record does not indicate that Hendricks has the authority to hireor discharge employees or effectively to recommend such actions. Therecord merely reflects that Hendricks is charged with the respon-sibility of relaying the written job orders of various plant foremento the maintenance employees working with him.Accordingly, wefind that he does not responsibly direct these employees and is nota supervisor within the meaning of the Act.'As the record does notindicate that Respondent directed him to engage in his alleged actof surveillance, and since we have found that he is not a supervisor,we further find that Respondent has not violated Section 8(a) (1)of the Act because of Hendricks' alleged conduct.2.We agree with the Trial Examiner that Respondent violatedSection 8 (a) (3) and (1) of the Act by discharging Paul Watkins andPaul Huckabee.Watkins and Huckabee were both well known to the Respondent asactive union adherents.Each had attended the first union meetingon the night of December 6, 1957, at the cabin of E. K. Huckabee, arelative of Huckabee, which was under surveillance by Plant EngineerYarborough.Watkins and Huckabee were interrogated together thefollowing morning by their foreman, Hugo Appellof, who inquiredwhat had taken place at the meeting. They were again identified ashaving attended the same meeting, when Foreman Appellof inter-rogated their coworker, Gainey, on December 9, 1957.After a union meeting on January 23, 1958, at a "Steak House" inthe nearby community of Hartsville, eight employees, including Wat-i SeeCentral Mutual TelephoneCompany, Inc,116 NLRB 1663, 1665. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDkins and Huckabee, signed a paper which was addressed to Respondentand recited,inter alia,that the signers had agreed to serve as part ofan organizing committee "to bring" the Union "into the Kendallplant."This letter was received by Respondent, on January 27, 1958.On January 24 and 25, 1958, Watkins and Huckabee solicited sig-natures of employees to union cards. On January 25, 1958, Huckabee,in the company of employees Farmer and Fred Watkins, was drivingan automobile in the vicinity of Bethune when they saw a fourthemployee, Horace Waters, also driving in the direction of the neigh-boring town of McBee.Huckabee and his companions decided tosolicit a union card from Waters, so they overtook Waters and thetwo autos stopped on the side of U.S. Highway No. 1.While thefour men were talking, Supervisor Roland drove past them, reducedhis speed, and then continued up the highway to a filling stationwhich was so nearby as to be visible to the four employees.At thefilling station Roland entered another car driven by Newsome andNewsome came back along the highway and stopped at a point on theother side thereof, directly opposite Huckabee and his companions.After a few moments in which Roland observed the employees butdid not speak to them, Roland and Newsome continued on their way.Watkins was discharged on January 30,1958, by Foreman Appellof,who informed Watkins that this action was taken by Respondent foreconomic reasons.On February 6, 1958, Appel] of also dischargedHuckabee, stating that he had to let Huckabee go because of lack ofwork and on account of Huckabee's lack of versatility.Respondent urges that, due to a general recession in the textileindustry over the winter of 1957-58, its Bethune plant managementwas under pressure to cut down expenses.Pursuant to this end,management engaged in a study which resulted in a plan wherebythrough better utilization of its personnel the positions of Watkinsand Huckabee were eliminated.The Trial Examiner concludes, and we agree, that the depressingeffect, if any, of the recession on Respondent's Bethune operationscannot be determined from the present record.Although there werelayoffs in other departments, the number of employees engaged inthe manufacturing of diapers, a new operation, steadily mounted.Also, some operations which had formerly been performed at otherplants were transferred to Bethune at about the same time.Watkins was the putup department employee who was engaged inthe gathering and baling of waste rags, remnants, etc.Respondentasserts that, since this work was on the decline, it was decided that thegathering would be done by the janitorial service and the baling byother putup department employees on a fill-in basis, thus eliminating THE KENDALLCOMPANY,BETHUNE PLANT505Watkins' position?Huckabee was the putup departmentemployeewho operated the forklift machine on the first shift.Respondent alsourges that it was decided that this job would be accomplished on afill-in basis by other putup department employees and, thus, this posi-tion was eliminated as well.The Respondent further contends thatsinceWatkins and Huckabee were not sufficiently versatile to be usedat other work in the putup department, and since there were noopenings at the time, anyway, they were both discharged.We are unable to attach any meaningful significance to Respond-ent's alleged reorganization of the baling and forklift work to be doneon a fill-in basis.Both functions continue to be a part of the workof the putup department and the baling work, particularly,requiresa substantial amount of time each week, even though the gathering hasbeen transferred to the janitorial department.Moreover, from theweek ending February 21 until April 19, 1958, J. D. Winburne, an-other putup department employee, was the only individual engagedin baling work, averaging approximately 242/3 hours per week thereatincluding 1 week in which he baled for 361/2 hours.Although eachof the two functions represented the principal effort, respectively, ofWatkins and Huckabee, neither task ever amounted to full-time workfor either of them.Watkins spent on the average of one-quarter ofhis workweek (occasionally as much as half) engaged at other taskssuch as packing.Huckabee, by his own estimate, operated the fork-lift truck about 70 to 80 percent of the time, employing the remainderof his workweek at such jobs as making boxes and laying out, wrap-ping, and packing cloth.While Watkins was working as a baler he was occasionally helpedout by other employees when he fell behind. Thus, Respondent hasoperated its putup department both before and after the dischargesofWatkins and Huckabee by shifting the work assignments of anumber of its personnel on an "as needed" basis. Inasmuch asWatkins and Huckabee were among those frequently shifted, we canperceive little, if any, substantial change resulting from the allegedreorganization of their work and their subsequent discharges, other2 The Trial Examiner has carefully analyzed the statistics with respect to the timespent by Watkins at baling and gathering for 23 weeks prior to his discharge and thestatistics of the hours spent at baling only by other putup department employees for the37 weeks after Watkins leftThe Trial Examiner concludes after analysis,using themethod of the least squares, that the baling and gathering work was generally on theincrease while Watkins was there and the baling work was also on the rise,at a sharperrate of increase,after he leftRespondent countered with an analysis which utilizesonly those statistics for the 16 weeks before and the 16 weeks after Watkins' dischargeand leads to the conclusion that the work was on the downslide for both periods.However, we observe, as did the Trial Examiner,that no statistics are in evidence withrespect to the time spent by the janitorial service at gathering waste after Watkins left.Accordingly,even accepting the Respondent'smethod of analysis,we must conclude thatthe record provides no basis for a finding that the baling and gathering work wasdecreasing from the time Watkins was discharged until 16 weeks thereafter. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan to conclude that two general laborers have been replaced byother general laborers.Respondent urges that Huckabee's lack of success as a yarder op-erator indicated that he was not sufficiently versatile to be kept on.However, the record reflects that Huckabee had been transferred fromthat position about a year previous to his discharge and, as has beennoted, engaged in a number of other tasks besides forklift work sincehis transfer.As to Watkins, although his personnel record indicatesthree or four errors in weighing and marking packages, this problemhad been largely corrected at the time of his termination.Watkinshad also filled in at other work in the putup department. The recorddoes not indicate that either Watkins or Huckabee was adverselycriticized for his performance at other work.Moreover the qualifica-tions and training for a number of other assignments in the putup de-partment were reviewed at the hearing and only a nominal period of"on the job" training was shown to be prerequisite for satisfactoryperformance at such work.Accordingly, we do not conclude thateitherWatkins or Huckabee was insufficiently versatile for generalwork in Respondent's putup department, particularly when each hadperformed at such general tasks without criticism before his discharge.Respondent's personnel records also cast doubt upon its contentionthat there were no other openings in the putup department at the timeWatkins and Huckabee were discharged.Respondent contends thatthree other employees were discharged or went on military leave dur-ing January and February 1958 and, like Watkins and Huckabee,allegedly were not replaced.Respondent's records indicate that 44employees worked in its putup department during the first 4-weekperiod of 1958, that 41 worked during the second 4-week period, and41, again, in the third.Although Respondent placed in evidence aseparate record of separations through March 1958 (i.e., through thethird 4-week period), no separations in the putup department, ex-cept those of Watkins, Huckabee, and of three other employees wereshown to have occurred during the first three 4-week periods of 1958.Hence, if Respondent's record of separations without replacement isaccurate, Respondent's putup department complement in the third 4-week period of 1958 should have stood at 39 (44 minus 5) and not 41,as Respondent's records reflect.Therefore, during the first two 4-week periods of 1958, two employees were either hired or transferredinto the putup department from other departments, indicating thattwo vacancies were filled at about the same time Watkins and Huckabeewere discharged.Respondent placed in evidence only one document with respect toitsmanagement study.This was a memorandum, dated January 6,1958, from Plant Manager Gove to Plant Manager Delk, suggesting THE KENDALL COMPANY, BETHUNE PLANT507that Respondent's foremen be impressed with the need for effectingpersonnel savings.This memorandum specifically referred to thepossibility of eliminating temporary jobs (the memorandum statingthat two such jobs had already been dissolved) and also recommendedthat positions vacated by resignation should be absorbed by shiftingwork assignments.Respondent does not urge that Watkins andHuckabee, or the positions they occupied, were temporary and neitherresigned.No other formerly nontemporary job assignments werealleged to have been eliminated nor their incumbents discharged asthe result thereof, subsequent to this memorandum, except the posi-tions of Watkins and Huckabee.The decision to eliminate the position of Watkins was approved intwo memorandums, dated January 27, 1958, the same day as Re-spondent received the Union's letters of January 23, 1958, announc-ing its intention to organize Respondents' plant.The decision toeliminate Huckabee's position was made in the first week of February1958.Hence the record indicated that Respondent took no action toeliminate any assignments, which it considered nontemporary, untilthe union activity, which had begun in November and December 1958,flared up again late in January.When it did act, Respondent chosefor reorganization the assignments of two principal and well-knownunion protagonists, Watkins and Huckabee. In view of Respondent'santiunion animus, its knowledge of the union activities of Watkinsand Huckabee, the timing of their discharge in relation to the Union'sannouncement of its decision to organize Respondent's plant, and theabsence of any persuasive evidence that their discharge was motivatedby economic considerations, we agree with the Trial Examiner thatthe reason for the discharge of Watkins and Huckabee was theirunion activity.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The KendallCompany, Bethune Plant, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,AFL-CIO, or in any other labor organization of its employees,by discharging any of its employees because of their concerted orunion activities, or in any other manner discriminating in regard totheir hire or tenure of employment or any term or condition of em-ployment. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Engaging in or attempting to engage in surveillance of con-certed or union activities.(c)Requesting employees to inform management concerning theunion activities of their fellow workers.(d) Interrogating employees concerning union affiliation or activi-ties in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1) of the Act.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7 ofthe Act, and to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Paul Watkins and Paul Huckabee immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges.(b)Make whole Paul Watkins and Paul Huckabee for any loss ofpay each may have suffered as the result of Respondent's discrimina-tion against him in the manner set forth in the section of the Interme-diate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the rights of employment under the terms of this Order.(d)Post at its plant in Bethune, South Carolina, copies of thenotice attached hereto marked "Appendix." 3Copies of said notice,to be furnished to the Regional Director for the Eleventh Region,shall, after being duly signed by the Respondent's representative, beposted by it immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.s In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder " THE KENDALL COMPANY, BETHUNE PLANT509(e)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS I-TRTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges a violation of Section 8(a) (1) of the Actin connection with the activities of employee Hendricks.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Textile WorkersUnion of America, AFL-CIO, or in any other labor organizationof our employees, by discharging any of our employees becauseof their concerted or union activities, or in any other mannerdiscriminating in regard to their hire or tenure of employmentor any term or condition of employment.'WE WILL NOT engage in or attempt to engage in surveillance ofconcerted or union activities.WE WILL NOT request any of our employees to inform us con-cerning the union activities of his fellow workers.WE WILL NOT interrogate employees concerning union affiliationor activities in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) of the Act.VVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TextileWorkers Union of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer Paul Watkins and Paul Huckabee immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights orprivileges.WE WILL make whole Paul Watkins and Paul Huckabee forany loss of pay they may have suffered as a result of our discrimi-nation against them. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of Textile `YorkersUnion of America, AFL-CIO, or any other labor organization.THE KENDALL COMPANY, BETHUNE PLANT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,based upon the complaint of the General Counsel and theanswer of the Respondent, The Kendall Company, Bethune Plant, involves allegedviolations of Section 8(a)(1) and (3) of the National Labor Relations Act, 61 Stat.136A hearing was conducted by the duly designated Trial Examiner at Camden,South Carolina, on August 26 and November 5 and 6, 1958, and April 14, 1959,at which all parties were represented.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,aMassachusetts corporation,operates a textile finishing plantat Bethune, South Carolina, from which it annually ships finished products valuedin excess of $100,000 to points outside South Carolina. I find that the Respondentis engagedin commerce within the meaning of the Act.II.THE UNIONTextileWorkers Union of America,AFL-CIO, hereincalled theUnion,is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesOur issues are whether the Respondent discharged and refused to reinstate twoemployees, Paul Watkins and Paul Huckabee, in violation of Section 8(a) (3) of theAct, and whether the Respondent interrogated employees concerning union activities,engaged in surveillance of such activities, and otherwise interfered with,restrained,and coerced employees in violation of Section 8(a) (1).B.Chronology of eventsThe Respondent's plant is located in the town of Bethune, South Carolina, whichhad a population of 639 in 1950 according to an official State highway map whichis an exhibit.During January 1958, the earliest month for which there are figuresin the record, the number of production and maintenance employees at the plantwas 195.On November 14, 1957, union leaflets were distributed to employees. Paul Catoereceived one and posted it inside the plant a day or so later.Foreman FrancisWobecky removed the leaflet and asked Catoe if he had posted it.Catoe answeredin the affirmative and Wobecky said that they could "iron out [their] own troubles."Ralph Gainey also received a leaflet.His foreman,Hugo Appellof,asked Gaineyifhe had received one and Gainey responded affirmatively.Appellof said that hedid not "see any cause for the union to try to come in the plant," that grievancesshould be brought to the attention of foremen,and that it"was a pain to operatewiththe union in the plant." 1'These findings are based upon the uncontradicted testimony of Catoe and Gainey.W-obecky was not a witness.Appellof,a witness for the Respondent, did not testify con-cerning the conversation with Gainey. THE KENDALL COMPANY, BETHUNE PLANT511During late November,arrangementswere made to have anorganizational meet-ing on theevening ofDecember6 at a cabinin the country.Duringthe morningof that day, Supervisor John Roland spoke with Paul Watkins, an employee whosedischarge is discussed below.Roland askedif a union meeting wasto be held thatnight at the cabin and Watkins, who was unaware of the arrangements, answerednegatively.Roland also asked whether there had beenany union meetings, andWatkins said that he knew of none. There was further discussion about the Unionin which Roland asked how Watkins felt about it, but the record doesnot disclosethe details.The conversation ended with Roland's request that Watkins tell himanything that Watkins should hear aboutunion meetings andWatkins' answer thatWatkins would do so .2That night about 10 of theRespondent's employeesincludingWatkins and PaulHuckabee, another employee whose dischargeisdiscussedbelow, met with repre-sentatives of the Union at a cabin which is used primarily for fishing trips and whichis owned by a relative of Huckabee.Representatives of the Respondent were in thearea.As Huckabee and Gainey were driving eastward on County Road No. 521from Gainey's home to the cabin, and as they arrived at a point where the countyroad intersects with two dirt roads,one goingnorthward to the cabin and the othersouthward into a field, they noticed an automobile parked on the field road nearthe intersection and facing northward. Instead of turning northward toward thecabin, Huckabee and Gainey turned into the field road so that the lights of Hucka-bee's automobile shone directly upon the front of the parked automobile. It ap-peared to be unoccupied and Huckabee and Gainey walked around to its rear inorder to learn the license number.As they returned to Huckabee's automobile,they noticed that a man had sat upright in the parked automobile.They recognizedBarney Hendricks,a foremanat the plant.3They did not speak to Hendricks, nordid he speak to them. They departed, but instead of going directly to the cabin theydrove eastward along the county road to a point where they met union representa-tives and other employees who were en route to the cabin.Aftera discussionconcerningwhose automobiles should be used to transport persons to the cabin,Huckabee and Gainey got in the automobile of William Farmer, another employee.As they drove westward on the county road toward the dirt road to the cabin, theypassed the automobile in which they had seen Hendricks. It was traveling in aneasterly direction with Hendricks at the wheel.4Another supervisor whb was in the vicinity of the cabin is F. K. Yarborough, theplant engineer.As Huckabee, Gainey, and Farmer left the cabin after the meetingand drove southward along the dirt road to its intersection with the county road,they saw the lights of an automobile going west on the county road.Farmer'sautomobilecame to ahalt at the intersection to await the passing of the oncomingautomobile.As the latter went by, the lights of Farmer's automobile shone directlyupon it and the three employees saw that Yarborough was driving the Respondent'sstationwagon andwas accompanied by two men. Farmer then drove onto thecounty road and proceeded eastward to the place where Huckabee's automobile hadbeen parked.Huckabee and Gainey entered that automobile and drove westwardon the county road toward the home of Gainey, a few hundred yards past the2 These findings are based upon the uncontradicted testimony of Watkins.Roland wasnot a witness.3The General Counsel contends,and the Respondent denies, that Hendricks is a super-visor within the meaning of the Act.Hendricks was not a witness land thus did nottestify as to his status.The evidence on the subject consists of testimony for theGeneral CounselEddie Cook, maintenance mechanic, testified that there were about 10maintenance employees who were directed in and assigned to work by Hendricks, and thatrequests for their services came from the foremen of departments where repairs werenecessary.James Montgomery, a maintenance mechanic, testified that he worked underHendricks whom he regarded as his supervisor in the maintenance shop but that heworked elsewhere in the plant only upon the request of foremen for repairs.W. A.McPherson, an oiler and greaser, testified that he worked under Hendricks who told himwhat work to perform.McPherson also testified that at a conference attended by anumber of employees, a representative of management, whose identity McPherson couldnot recall,said that Hendricks was the maintenance supervisor.Hendricks has Inter-viewed prospective maintenance employees or has been present when someone else con-ducted the interviews.Although It does not appear then Hendricks has authority to hireor discharge, I find that he responsibly directs the work of maintenance employees, thathe is held out by management as a supervisor, and that he is so regarded by employees4These findings are based upon the uncontradicted testimony of Huckabee and Gainey.Hendricks was not a witness. 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDintersection of the dirt road which leads to the cabin.As they drove, they passedthe station wagon which had been turned around and was going eastward.AtGainey's home, he and Huckabee spoke with their wives and prepared to go to abasketball game.Before they left the house, however, the station wagon passedby headed west and, a few minutes later, it passed again headed east.As Gainey,Huckabee, and their wives were going to the game, they passed the station wagonwhich was headed west.The cabin is owned by E. K. Huckabee, who is not an employee of the Respondent.He attended the meeting and afterwards he drove alone in his automobile on aState road toward Bethune.Watkins followed in his auto.Watkins noticed thatthe lights of an automobile, parked on a side road facing the State road, were turnedon just as he passed by. The auto pulled onto the State road behind Watkins.Watkins overtook E. K. Huckabee and they stopped by the side of the road.Asthe automobile which had been following Watkins passed by, he saw that it wasthe Respondent's station wagon or one like it.Watkins and E. K. Huckabeepursued the station wagon but did not overtake it.Watkins had not recognizedthe driver, but a short while later, in Bethune, he saw Yarborough driving theRespondent's station wagon, accompanied by two men.5On the next day, December 7, Foreman Appellof talked with Watkins and PaulHuckabee.Appellof asked them about the identities of union representatives atthe meeting and the rate of pay and holidays which those representatives had saidthe employees should receive.Appellof also said thattheyshould "lay off theunion.It is no good."Watkins spoke of the activities of Hendricks and Yar-borough, and Appellof asked if Watkins and Huckabee were sure that they hadrecognizedYarborough.Upon their affirmative reply, Appellof said that Yar-borough and Hendricks "shouldn't have been up there." 6On December 9, Appellof spoke with another of his subordinates, Gainey.Appellof asked whether Gainey had attended the meeting and, upon Gainey's affirma-tive response, Appellof asked the names of other persons who attended.Gaineyanswered, in part, that he, Watkins, Paul Huckabee, Farmer, Catoe, and "two unionmen" had been present.At the time of the hearing, Gainey could not relate thecomplete list of names which he had given to Appellof because he could not re-member everyone who had been there.?On January 23, 1958, nine employees plus union representatives met at a "SteakHouse" in the nearby town of Hartsville.Eight of the employees signed a paperaddressed to the Respondent which recitedinter aliathat the signers had agreed toserve as part of an organizing committee "to bring" the Union "into the Kendallplant" and that "the time has come when it is necessary for all workers to jointogether" to solve their mutual problems.Watkins and Paul Huckabee were amongthe signers.The paper was mailed to the Respondent and was received on the nextMonday, January 27.On Friday, January 24, Watkins solicited employees to join the Union.Hetestified credibly that on that and the next day he obtained 12 to 15 signatures ofemployees to union cards, but that other employees were as prominent in theUnion as he.On those 2 days Paul Huckabee also solicited signatures of employees.In company with Farmer and a second employee named Watkins (Fred Watkins),Huckabee solicited signatures of employees at their homes and wherever he sawthem in Bethune.On January 25, Huckabee, Farmer, and Fred Watkins saw afourth employee, Horace Waters, leaving town for the nearby community of McBeewhere Waters lived.They decided to solicit Waters' signature and within 3 miles5 The findings concerning Yarborough's movements in the station wagon are based uponthe uncontradicted testimony of employees.Yarborough did not testify.9 These findings are based upon the credible testimony of Watkins and Huckabee.Appellof, a witness for the Respondent, was not asked specifically about the conversation.He testified, however, that he had no "indication of any sort" that Watkins and Huckabeewere interested in the Union until January 27, 1958, some weeks later, when the Re-spondent was informed that they were members of an organizing committee.This testi-mony by Appellof must be rejected. It is contradicted by the testimony of Watkins andHuckabee.It is also contradicted by the testimony of Gainey as set out in the nextparagraphMoreover, in view of the attempts at surveillance by Supervisors Hendricksand Yarborough, and in view of the efforts of Supervisor Roland to obtain from Watkinsinformation about the Union, I cannot believe that Appellof remained so long in 'ignoranceof the interest which Watkins and Huckabee, his subordinates, showed in the unionactivities.7 The findings concerning this conversation are based upon the credible testimony ofGainey.Appellof was not asked about the conversation. THE KENDALL COMPANY, BETHUNE PLANT513they overtook him. Both cars stopped on the side of U.S. Highway No. 1.As thefour employees talked, Supervisor Roland came along in a station wagon, reducedhis speed until he was traveling "fairly slow," and continued up the highway towardMcBee.But within a short distance, still visible to the four employees, Rolandturned into a filling station where he entered an automobile being operated by aman named Newsome. They drove back down the highway and Newsome stoppedthe automobile at a point immediately across from the four employees.After somemoments in which Roland observed the employees but did not speak to them,Roland and Newsome continued on their way.8On January 27 the Respondent received the paper which eight employees hadsigned on January 23.On the same day, the Respondent posted on its bulletinboard a notice in which it said that employees had inquired concerning the Re-spondent's position toward the organizational activity.The notice expressed oppo-sition to union representation of employees.According to the Respondent, thenotice had been prepared some days earlier and was posted before the Respondentreceived the paper which contained the eight employees' signatures.On January 30 the Respondent discharged Watkins.On February 6 it dischargedHuckabee.The discharges are discussed below.C. Interference, restraint, and coercionWith respect to the allegation that the Respondent engaged in surveillance ofunion activities, we have seen that the General Counsel's evidence is uncontradicted.I conclude that Hendricks and Yarborough sought to learn the identities of em-ployees who attended the meeting at the cabin.Neither Hendricks nor Yarboroughlives on the county road.Hendricks was parked where he could see the automo-biles, if not all occupants, which went to the cabin, and since we are concerned herewith a small plant in a small town, it is a reasonable inference that Hendricks wasacquainted with the automobiles of a number of employees. It is a reasonableinference too that Hendricks tried to conceal his presence upon the approach ofHuckabee and Gainey by lying upon the seat when the lights of Huckabee's auto-mobile shone directly upon the front of the auto which he occupied, and it also isreasonable to infer that Hendricks left the scene because his presence had beendiscovered.In the absence of any explanation by Hendricks, I must draw thoseinferences.Turning to the acts of Yarborough, in the absence of any explanationby him, I must infer that his purpose in driving along the county road, first in onedirection and then another, reversing directions several times, was to recognizeemployees or the automobiles of employees in the vicinity of the union meeting.9I find that the Respondent violated Section 8(a)(1) of the Act by the efforts ofHendricks and Yarborough to ascertain the identities of employees who attended themeeting in the cabin.I find that the Respondent also violated Section 8(a) (1) by Roland's inquiries ofWatkins on December 6 and by his request that Watkins inform him concerningunion meetings, by Appellof's inquiries of Watkins and Huckabee on December 7,and by Appellof's inquiries of Gainey on December 9.D. The discharge of WatkinsPaulWatkins was hired during November 1956, a few months after the plantbegan operations.He worked in the putup department where goods are inspectedand packaged.His principal work was to gather and bale salvagable materials, suchas paper, burlap, and rags and other cloth, which he gathered throughout the plant,sorted, and then baled by machine. In addition, he performed miscellaneous taskssuch as packing cloth, wrapping rolls of burlap, and driving a forklift truck.Ac-cording to statistics which the Respondent produced, during the last 23 weeks ofWatkins' employment, he worked 6841/2 hours at gathering and baling, and 232'/2hours at other tasks, a ratio of about three to one.During the 14 months of Watkins' employment, he made a few errors in baling.According to Foreman Appellof, he "got after" Watkins six or eight times concerning8 These findings are based upon the uncontradieced testimony of Huckabee and Farmer.As already said, Roland did not testifyNewsome was not a witness.9The Respondent concedes that Yarborough was a supervisor, but defends with respecttoHendricks by asserting that Hendricks was not a supervisor. I have rejected thatdefense.Moreover,even if Hendricks were a rank-and-file employee,upon the evidencehere I would hold that he was an agent of the Respondent in an effort to ascertain theidentities of employees who attended the meeting.554461-60-vol. 126-84 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDerrors in incorrectly weighing the baled goods or in baling two kinds of cloth in thesame bale.Watkins' errors came to the Respondent'sattentionwhen customerscomplained that certain bales were below the listed weights or that certain balescontained mixed goods, some of a cheaper quality than had been ordered.OnNovember 4, 1957, David Schein Company wrote a letter of complaint to theRespondent,saying that for the first time in their business relations the ScheinCompany had received two bales which were represented as weighing a total of139 pounds more than the correct weights.'° In addition,the record contains threeintraplantmemorandums which were written by Foreman Appellof concerningalleged complaints from John R.Lyman Company, but the Respondent did notproduce any letter of complaint from that company.The first of Appellof's mem-orandums,dated October 12, 1957, relates to two bales of mixed goods.Appelloftestified that when he discussed the matter with Watkins the latter was unable toexplain the error and "did not know that this was wrong."The second and thirdmemorandums,dated January 2 and 15, 1958,respectively,relate to an allegedsupplementary complaint from Lyman that all 15,000 pounds of goods which Lymanhad on hand were mixed goods."These memorandums recite that Appellof had"talked to [Watkins]and tried to make him realize the seriousness of this error"and that Appellof had told Watkins that the Respondent"could not tolerate anymore complaints and that serious steps would be taken if this happens again."Onthe other hand, Watkins testified that upon"a couple of"occasions Appellof toldhim that he had made a mistake and to try not to make any more. In view of myinability to credit Appellof's testimony in certain instances plus the fact recited inthe next paragraph that Appellof,upon discharging Watkins, said that Watkins hadperformed his work satisfactorily,I find that Watkins' errors in baling were not sonumerous or so serious as to make him an unsatisfactory employee.As we have seen, Watkins was one of the relatively few employees who attendedthe two organizational meetings and solicited employees to join the Union.OnJanuary 30,he was discharged by Appellof who told him that business was "slack"and that the job of regular baler was being eliminated.Watkins replied that he hadbeen"kind of"anticipating a discharge because he had "come out" for the Union,and Appellof denied that Watkins' union activities constituted the reason,repeatingthat business was slack and that the job was being eliminated.Watkins asked if hehad performed his work satisfactorily and Appellof answered affirmatively. 12The Respondent'sposition is that business considerations dictated the dischargeofWatkins.The Respondent asserts that in late 1957 a recession in the textilebusiness decreased the work at the plant and caused a careful examination of theplant's operations in an effort to curtail costs.The Respondent asserts too thatAppellof, as one of the foremen who participated in that examination,observedduring December that the quantity of salvage was decreasing because in the 11/2years that the plant had been in operation the employees had gained experience andthe electronic cutting machines were operating more efficiently.According to theRespondent,the salvage from the machines"dropped down tremendously" andduring November or December Appellof proposed to his superiors that the salvagebe gathered throughout the plant by janitors who would bring it to the putup depart-ment where various employees would bale it in their spare time.Following Ap-pellof's proposal,says the Respondent,there were a number of discussions amongmanagement personnel before it was determined to adopt the proposal and to layoff Watkins.Although in the last 23 weeks of his employment Watkins had spent25.4 percent of his time at tasks other than gathering and baling,and although hehad more seniority than some employees,having been at work since a few monthsafter the plant began operations,the Respondent asserts that he was unqualified for'dThe Respondent offered evidence that Watkins' errors in weights may have resultedfrom weighing two bales simultaneously and incorrectly subtracting the weight of onefrom the combined weight of the two, 'instead of weighing each bale separately. I canvisualize a situationinwhich theweighing of two bales together could result in theexpenditure of less labor,but the record does not disclose why it would have beenadvantageous to Watkins to weigh two bales together"TheRespondent did not support Appellof'smemorandums by offering In evidence thewritten complaint,which it assertedly had received,that "all of the 15,000 pounds"consisted of mixed goods17The findings concerning this conversation are based upon Watkins' credible testimony.Appelloftestifiedthathe told Watkins that economic reasons were the basis for thedischargeand that Watkins"didn't have much to say at all,he just took it and thatwas it." THE KENDALL COMPANY, BETHUNE PLANT515other work and, in any event,that there was no job available for him 13TheRespondent asserts too that Watkins was not recalled later in 1958 when vacanciesoccurred because he was unsuitable.14The Respondent produced various statistics in support of its contention thatbusiness considerations dictatedWatkins' discharge.Otherstatisticswere producedby stipulation.The statistics are analyzed below,but first itshould be noted thatWatkins' errors in baling are not advanced as a reason for the alleged decision toeliminatethe jobof regular baler.Those errors areadvancedinstead as a reasonfor not transferring Watkins to another job and not later recalling him when businessconditions improved.The firststatistics to be considered are those which were stipulated.In January1958, themonth in which Watkins was discharged,there were 195 production andmaintenance employees.During the following few months,the numbermoved toa low of 189 inMarch and a high of 207 in May.In explanation of a decrease ofonly 6 employees and a later increase of 18 during a recession,the Respondent saysthat one operation at the plant, the manufacture of diapers,was new andthat thenumber of employeestherein steadilymounted whereas in other departments therewere layoffs.It says too that some operations formerlyperformedat its other plantswere transferred to theBethuneplant.I concludethat the extent if any, to whichthe Bethune plant was affected by a business recession cannot bedetermined on therecord.The remaining statisticswere produced by theRespondent.Its business recordsare maintained on an annual basis of 13 periodsof 4 weekseach.15In supportof its contention that there was a decrease in the work of theputup department,whereWatkins worked,the Respondent asserts that the totalemployment in thatdepartmentduring period 13of 1957 was45, during period 1 of 1958 was 44, andduring each of the next two periodswas 41.The Respondentasserts also that noone was hired or transferredto workin thatdepartmentduring the16 weeks coveredby those 4periods andthat thefollowing employeeswho workedthere were sepa-rated on the dates given:layoffof Olin Tayloron January3;militaryleave ofHazel Phillips onJanuary 12; layoffs of Watkins and Paul Huckabee on January 30and February 7, respectively; and military leave of GeraldReese onFebruary 10.The defectin this proof isthatthere is no way inwhich thenumbers of employeescan be reconciledwiththe data showing separations.If both thenumbers and thedata are accurate,an employee or employees must havebeen hiredor transferredto workin that department.Additionalstatistics relate to the hoursper week whichWatkins spent duringthe last 23weeks of his employmentat thejob of gathering and baling salvage, onthe one hand,and at miscellaneous tasks, onthe other.Stilladditional statisticsrelate tothe 37 weeksfollowingWatkins' discharge, but theRespondent's testimonyraises a questionwhether thestatisticsfor the 37weeks arecomplete.We willexamine thattestimonyand then analyzethe statistics.As has been said, theRespondent contends that Foreman Appellof recommended, and that his superiorsapproved, thatthe janitors take over the task of gatheringthe salvage.Appellof13There is testimony that Watkins is unsuitable for another type of job because he isa very big man who would have been unable to go around,over, or under equipment fastenoughBut Appellof,who proposed that Watkins be discharged,'according to thedefense,testified thatWatkins was unqualified for other work because of the errors whichhe had made in bating.14The only criticism which the Respondent voiced to Watkins about his work related tothe errors in baling.He was not criticized for his work in packing cloth.At the timeof the hearing, a new employee was performing that work.15 The concluding dates of various 4-week periods are as follows :1957 PeriodsDate Ended1958 PeriodsDate Ended9------------------- September 71-------------------- January2510---------------------- October 52------------------- February2211-------------------- November 23---------------------- March2212------------------- November 304----------------------- April1918------------------- December 285------------------------ May176----------------------- June147------------------------ July128---------------------- August99------------------- September610---------------------- October 411-------------------- November 1 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that upon Watkins' layoff, the janitors did so.16On the other hand, Person-nelManager Janey Cline testified that the statistics for the 37 weeks cover allemployees who did the work which Watkins had done in connection with baling.Thus, Cline appears to have testified that the statistics cover both baling and gather-ing.If Cline's testimony is accurate, the statistics for the 37-week period furnish abasis for comparison with Watkins' work during the 23-week period, but a reasonfor Appellof's recommendation that Watkins' employment be terminated, i.e., thatjanitors gather the salvage, disappears.17On the other hand, if Appellof's testimonyis accurate, the basis for comparison is less favorable to the Respondent because thestatistics for the 37-week period would be incomplete by the extent to which janitorsgathered the salvage, a substantial figure.18Likely, the facts lie somewhere betweenthe testimony of Appeliof and Cline.We turn now to an analysis of the statistics for the separate periods of 23 and 37weeks.19The first statistics show that Watkins' average workweek was 39.87 hours,of which 74.6 percent was spent in gathering and baling and the remainder wasspent at other tasks.The statistics for the succeeding 37 weeks do not permit oneto make similar computations concerning employees who baled but they do permitother comparisons.First,Watkins gathered and baled for 6841/2 hours, an averageof 29 76 hours per week. For the succeeding 37 weeks, the statistics show a totalof 1,095 hours, a weekly average of 29.59. Second, bearing in mind that theRespondent operates on a basis of 13 periods of 4 weeks each, the readers' atten-tion is called to Appendixes A, B, and C, attached.Appendix A covers Watkins'gathering and baling during periods 9 through 13 in 1957 and period 1 in 1958.20The vertical column of numerals along the left-hand margin shows hours per week.The horizontal row of numerals, 9 to 13, inclusive, and 1, denotes those 4-weekperiods.The broken line shows the average hours worked per week at gatheringand baling during each of those periods.The straight line, running diagonallyupwards from 25.226 to 33.78 hours, was fitted to the data by the method of leastsquares and reflects the slope of the increase in the amount of gathering and balingduring 22 of Watkins' 23 weeks.The last week of the 23-week period, in whichWatkins worked 4 days, is included within Appendix B because a new 4-weekperiod in the Respondent's operations began at that point.Appendix B, drawn tothe same scale, covers the same subject matter for Watkins' final week plus thesucceeding 37 weeks 21Appendix C shows the relation to each other of the slopinglines on Appendixes A and B.Do the Respondent's statistics plus its testimony support its contention that therewas a decline in the need for Watkins' services because efficient machines andexperienced employees had lessened the quantity of salvage to be baled?Theanswer must be in the negative.First,the average hours per week in the 37-weekperiod, 29 59, were about the same as those in the 23-week period, 29.76.Thedifference is a mere 2 minutes a day.Second,Appendix C shows a somewhatlowerrate of increase for the hours which Watkins spent in gathering and baling, on theone hand, than for the hours which other employees spent in baling, or in gatheringand baling, after Watkins' discharge.This would not be so if it were true thatefficient machines and experienced employees had done much to decrease the quan-titiesof salvage.Moreover, afterWatkins' discharge, if janitors were gatheringselvage to any extent not shown in the statistics, the average hours per week for the37-week period would be even greater.Thus, although the beginning point of11Appellof also testified that the janitors took over the task sometime before Watkins'layoff, but he later changed his testimony to say that the janitors did not do so untilthe time of the layoff17The document which contains the statistics for the 37-week period lists J. D Winburnand Curtis Davis as the sole employees who engaged in the work for, respectively, aperiod of 9 consecutive weeks and another period of 4 consecutive weeksNeitherWinburn nor Davis is a janitor.19Appellof's testimony indicates that the time required for gathering is approximatelythe same as that required for baling.He testified that Watkins' work during the lastweek or two of the 23-week period, when Watkins did no work other than gatheringand haling, was about evenly divided between each task10 The latter statistics cover a period of 38 weeks, 1 of which was the plant's vacationperiod."'The calculation for period 9 Is based upon statistics for 2 weeks only, the first andsecond of the 23 weeks.21Period 7 reflects the work of 3 weeks, the vacation having occurred during thatperiod.Period 11 also reflects only 3 weeks' work, the last weeks for which the Re-spondent submitted statistics. THE KENDALL COMPANY, BETHUNE PLANT517Appendix B is lower than the ending point of Appendix A, and although AppendixB shows a decline to a low in period 5, the explanation may lie in the Respondent'scontention and in Appellof's testimony that the gathering of salvage was done byjanitors.If it required as much time to gather as it did to bale, as Appellof'stestimony indicates,and if janitors were gathering while nonjanitors such as Winburnand Curtis Davis were baling, we have a simple explanation for low points onAppendix B.In any event,Appendix A shows that at one time Watkins' workdeclined to approximately the same low point as is shown on Appendix B.He wasnot discharged then,nor was he discharged later during periods 12 and 13 whenanother decline was underway.In fact,Appendix A shows that the time spent byWatkins at gathering and baling rose and fell and that it was on the rise at thetime of his discharge.Third,themaximum time in which a comparison can bemade between the statistics for 1957 and a corresponding period in 1958 is a 9-weekperiod from the latter part of August to the latter part of October.In 1957, whileWatkins was at work,the total hours were 230. In 1958, after his discharge, thetotal hours were 319.The increase is about 39 percent.The fact is illustrated bycomparing periods 9 through 11 on Appendixes A and B.We have one more set of statistics to consider.It relates to the quantities ofsalvage which the Respondent says were shipped from the plant during its businessperiods 9 through 13 in 1957 and I through 6 in 1958. Period 1 of 1958 is the lastfull period in which Watkins worked.The figures are:PeriodPounds shipped195710--------------50,73411--------------45,08812--------------35,00413--------------55,79919581--------------39,267(Watkins worked through this period)2--------------31,792(Watkins worked 4 days in this period)3--------------40,9724--------------42,6875--------------35,1186--------------36,880Comparing the total shipments in the first five periods with the total shipmentsin the remaining five periods,we see that in the latter periods there was a decreaseof more than 38,000 pounds, but this fact does not prove the Respondent's conten-tion that there was a decrease in baling.The salvage is sold, and factors such ascustomers'needs and a competitive market are involved.The quantity of salvagewhich is shipped in a particular 4-week period is unrelated to the hours spent ingathering and baling during the same period.Thus, in period 10, when 50,734pounds were shipped, only 82 hours were worked, whereas in period 1, when asmaller quantity, 39,267 pounds,were shipped,149/ hours were worked.Next, inperiods 13 and 2,when the hours of work were nearly identical,106 and 1051/z,respectively, the shipments were 55,799 and 31,792 pounds,respectively.Moreover,in periods 12 and 5, where the figures for shipments are nearly the same, the hoursworked were 119 and 81,respectively.Finally, I cannot find any meaningful rela-tionship between the pounds shipped in one period and the hours worked in anyother period.I conclude that a simple reason for baling in the absence of ordersfrom customers is the matter of space, particularly where the goods are rags,paper, etc.I find that Watkins was discharged because of his union activities.On the onehand,we have the General Counsel's proof that Watkins was one of the relativelyfew employees who attended both organizational meetings of the Union and whosolicited employees to join, that the Respondent was informed that Watkins hadbecome a member of the organizing committee,that Supervisor Roland askedWatkins to keep Roland informed about union meetings,that Foreman Appellofinquired of Watkins concerning events at the meeting in the cabin,and that theRespondent'shostility toward the Union is also shown by invalid inquiries and byattempts of management personnel to spy upon employees who went to the meetingat the cabin.On the other hand,we have detailed figures which the Respondentsubmitted in an effort to establish that there was no need for Watkins'servicesbecause the work of gathering and baling salvage was on the decrease, and wehave seen that those figures refute the Respondent's contention.In view of thecollapse of the defense,I am impelled to decide that Appellof's proposal that Watkinsbe discharged and that other employees handle the gathering and baling was a ruseto get rid of one of the active union supporters.I find that the Respondent violatedSection 8(a)(3) and(1) in discharging Watkins. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The discharge of HuckabeePaul Huckabee began work for the Respondent during October 1956, as theoperator of a yarder, a machine which measures cloth by the yard.One duty of theoperator is to inspect the cloth for defects as it is measured.During the next fewmonths, Huckabee sustained a back injury which necessitated an absence from workfor about 2 weeks.During the same period, he was transferred to a second yarderon which the inspection work was different and he allowed certain defective clothto pass undetected.A complaint from a customer followed.During February1957, by which time Huckabee was dissatisfied with the operator's job because itcaused him to have headaches, he was transferred to a job as the forklift truckoperatorThe forklift is an electrically powered vehicle which lifts and transportsmaterials upon forks attached to itAs operator of the forklift, Huckabee trans-ported cloth to the packers and wrappers and he also transported bales of salvageand other goods.The forklift work was not full time, however, requiring from 70to 80 percent of Huckabee's time according to his estimate, and he also made boxes,packed cloth, wrapped rolls of cloth in burlap, laid out cloth, and pulled a handtruck which is used for lifting goods by means of a hydraulic lift and transportingthem.Upon more than one occasion, Huckabee's foreman, Appellof, complimentedhim upon his work.On February 6, 1958, Huckabee was discharged by Appellof who said that therewas a lack of work, that Huckabee had limited abilities, and that the Respondentpreferred more versatile employees.The General Counsel, in contending that Huckabee was discharged invalidly,points to the Respondent's hostility to the organizational activities of employees asis shown by the violations of Section 8(a)(1) and to the fact that Huckabee, likeWatkins, was one of the relatively few employees who engaged in those activities.The General Counsel also asserts that Huckabee's job performance had been goodand that Huckabee, who was hired not long after the plant began operations, hadseniority over a number of employees who were not laid off.On the other hand,theRespondent asserts that economic considerations caused the discharge ofHuckabee, that his union activities were not a factor, that his interest in the Unionwas unknown to management until January 27 when the paper bearing the namesof eight employees was received, and that after that date the Respondent had noreason to believe that Huckabee was more active in the Union than any otheremployeeAccording to the Respondent, as an economy measure, it decided toeliminate the job of regular forklift operator on the first shift 22 and to have variousemployees operate the vehicle in their spare time, and, although Huckabee's sen-ioritywas considered in deciding whom to lay off, he was not offered a transfer toanother job or later offered reinstatement when jobs became more plentiful becausehe was not versatile.The Respondent says too that Huckabee had not satisfactorilyperformed his work as operator of the yarder because he had failed to detect clothof poor quality, that Huckabee did not want a job with any responsibility becausehe had asked to be transferred from the yarder on the ground that he did not wishto have the responsibility of deciding upon the quality of cloth, and that Huckabee'sback injury of about a year earlier made him unqualified for jobs which requireheavy lifting.The evidence supports the General Counsel's position.First,as is seen in thediscussion ofWatkins' discharge, the Respondent failed in its proof that there wasa decreased need for employees in the putup department where Huckabee alsoworked.Second,Huckabee's work as a forklift operator and at miscellaneous taskshad been without criticism since the one occasion, about a year earlier, when hepassed defective material in his work on a yarder.That occasion was not excep-tional.23Third,although Superintendent Lucius Delk testified that he could notthink of a job in the putup department which did not require either responsibility22Taylor, whose layoff on January 3, 1955, Is mentioned in connection with Watkins'discharge, was the operator of both the forklift and the hand truck on the second shiftwhere there were fewer employees and less production.28 Foreman Appellof was askedon cross-examination whether he had testifiedon directexamination that complaints had been received from customers which he attributed toHuckabee's operation of the yarder.He answered "I received a complaint, yes, sir."Appellof testified further that he did not know the total number of complaints whichhe had receivedconcerningoperation of the yarders and that be could notremember anyoperator who had been disciplined in any manner other than by being told that "it can'tgo on" THE KENDALL COMPANY, BETHUNE PLANT519or lifting,the cross-examination of Foreman Appellof discloses that various tasks ofemployees in that department are simple and require little or no training.Moreover,although Appellof also testified that the operation of the forklift truck is "simple"and involves"very little responsibility,"I do not believe that the operation of sucha vehiclein a plantwhere employees are at work may be so described. The driverof the vehicle must be alert and cautious in order to avoid injury to employees orproperty and the record is clear that various tasks of employees in the putup depart-ment are simpler and involve less responsibility.Fourth,it is not shown that theRespondent had a reasonable basis for its professed belief that Huckabee failed torecover fully from the back injury which he suffered in late 1956 or early 1957, andSuperintendent Delk testified that "maybe occasionally" after the injury Huckabeewould "pick up halfway some diaper rolls that weighed up to 280 pounds."Finally,at the time of Huckabee's discharge, he was not asked whether he would accept atransfer to a job which involved lifting or responsibility in preference to bing laidoff.Imust conclude under these circumstances that the Respondent violated Section8(a)(3) and (1) in the discharge of Huckabee.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that PaulWatkins and Paul Huckabee were invalidly discharged on January 30 and February6, 1958, respectively.I shall recommend that the Respondent offer each of themimmediate and full reinstatement to his former or a substantially equivalent position(The Chase National Bank,of the City of New York,San Juan, Puerto Rico, Branch,65 NLRB 827), without prejudice to his seniority or other rights or privileges, andthat the Respondent make each ofthemwhole for any loss of pay he may havesuffered as a result of the Respondent's discrimination against him, by payment tohim of a sum of money equal to that which he normally would have earned fromthe date of his discharge to the date of reinstatement,less his net earnings(CrossettLumber Company,8NLRB 440,497-498)during said period, the payment to becomputed upon a quarterly basis in the manner established inN L.R B.v. Seven-UpBottling Company of Miami, Inc.,344 U.S. 344. I shall recommend also that theRespondent preserve and make available to the Board or its agents, upon request,for examination and copying,allpayroll records,social security payment records,timecards,personnel records and reports, and all other records necessary to analyzethe amounts of backpay due and the rights to reinstatement under the terms ofthese recommendations.In order to make effective the interdependent guarantees of Section7 of the Act,I shall recommend further that the Respondent cease and desist from,in any manner,infringing upon the rights guaranteed in said sectionN.L.R.B. v. Express PublishingCompany,312 U.S.426; N.L.R.B.v.EntwistleMfg. Co.,120 F. 2d 532(C.A. 4).Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of PaulWatkins and Paul Huckabee,thereby discouraging membership in a labor organiza-tion,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.] 520DECISIONSOF NATIONALLABOR RELATIONS BOARDlours Per1Week-3B-31-39-35-34-33-32-31-30-29-29---21--19--13-24-23--22- 21APPENDIX A121 Hours PerWeek38373035I-31__-30-20-21-2SIx-24-23---22--21-- 522DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX C-38-30 OS-37-36-----353433 78-3332-31-2928-27-225.26-15-24-23-2221.78-21Bell Bakeries,Inc.andLocal Union No. 361, The AmericanBakery and ConfectioneryWorkers' InternationalUnion,AFL-CIO.Case No. 12-CA-844.February 8, 1960DECISION AND ORDEROn September 10, 1959, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and126 NLRB No. 63.